DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim under 35 USC § 120 for the benefit of prior-filed Application No. 12/717801 is acknowledged.
Applicant’s claim under 35 USC § 119(e) for the benefit of prior-filed Provisional Applications Nos. 61/157,431 and 61/165,034 is acknowledged.

Status of the Claims
Examined herein: 1–14

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–14 are rejected under 35 USC § 101 because the claimed inventions are directed to non-statutory subject matter.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of "optimizing synthesis of a product".
k, derived from the bipartite graph for each precursor compound"; and "calculating a total cost function, Ctot, based on substrate cost and labor cost".
Steps of evaluating, analyzing or organizing information recited in the claims include "identifying a product, P, from the graph"; and "selecting, from the bipartite graph, a set of precursor compounds for the product".
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).
Claim 1 recites an additional element that is not an abstract idea: that the reactions are "retrieved from a database".  Claim 8 recites the additional non-abstract element of "a computer program stored in a non-transitory computer readable storage medium, which, when executed by one or more processors" performs the abstract ideas.  The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).

Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).
The specification states that to implement the invention, "a processing unit, for example, is a mainframe or a server coupled to an array of peripherals or a desktop computer or a laptop computer" (0032), and that the chemical reaction database may be a commercially-available database (0034).  The disclosure therefore indicates that these computer elements were well-understood, routine and conventional practices in the art prior to the time of invention.  Hence, these elements, when considered individually, are insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(d)).
Furthermore, as explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a i.e. computerized analysis of chemical reaction data).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in 
Claims 1–14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Almstetter, et al. (US 2005/0177280; on IDS of 20 Jul 2018); Deville, et al. (Briefings in Bioinformatics 2003; on IDS of 20 Jul 2018); Fialkowski, et al. (Angewandte Chemie 2005; on IDS of 20 Jul 2018); and Hendrickson (AAAI Technical Report SS-95-03 1995).
With respect to claim 1, Almstetter teaches
a)	retrieving chemical reaction data from a database (0048–0051)
b)	identifying a synthetic product, which preferably is within the reaction data (0065, 0068)
c)	identifying precursor compounds from which the product can be synthesized (0026–0027; 0066)
d)	—
e)	calculating the cost of the synthesis, based on "the cost of precursor reactants, or the cost of performing the reaction" (0069)
Almstetter does not teach translating the chemical reaction data into "a bipartite graph", or "determining a connectivity, k, … for each precursor compound.
Deville teaches generating a bipartite graph, having a first set of nodes that represent organic molecules, and a second set of nodes that represent reactions (p. 253 § "Bipartite Graphs and Hypergraphs").  Deville teaches that a bipartite graph is an advantageous model for representing a chemical reaction graph because it allows a the relationships between compounds and reactions to be specified unambiguously (p. 253 § "Bipartite Graphs and Hypergraphs").  Deville teaches that the information about molecules and reactions in the graph can be acquired from external databases (p. 247, col. 2).  Deville also teaches scoring compounds within the graph by their connectivity (p. 253, col. 2).
k, of each precursor compound and the labor cost is determined based on the total number of reactions performed to synthesize the product, P".
Fialkowski analyses networks of synthetic reactions and finds that "the price of a chemical rapidly decreases with both kin and kout" (p. 7433, bot. of col. 2); i.e. the graph connectivity of the chemical.
Hendrickson teaches a method of planning a synthesis procedure, including calculating the cost of the procedure: "the cost is derived from starting material costs amplified by the yield loss at each step, and adding also a cost for doing each step so that the number of steps is also important in the overall cost figure" (p. 16, bot. of col. 2).
With respect to claim 2, both Almstetter (0056–0057) and Hendrickson (p. 16 § "The Process in SYNGEN") teach iteratively generating multiple synthetic pathways for a target product.
With respect to claim 3, Hendrickson teaches that "the whole routes themselves are displayed, one per screen, arranged in order of overall cost" (p. 16, bot. of col. 2) and that the program identifies the reactions that "are the fewest steps from the target, thereby insuring [sic] the shortest and most efficient syntheses" (p. 16, bot. of col. 2).
With respect to claim 4, Almstetter teaches that the system "is implemented as preferred with graphical user interfaces for setting up a particular problem, for tracking search progress, and for displaying results" (0117) and Hendrickson teaches that the SYNGEN system displays synthetic routes and selected precursors (p. 16, mid. of col. 2).
With respect to claim 5, Almstetter teaches selecting the precursor compounds with evolutionary search or genetic algorithm (0088), which is a type of Monte Carlo simulation.
∝ k−vin,out" (p. 7433, bot. of col. 2) and that v=0.5 (p. 7434, Fig. 4b, box 3).  This is equivalent to the cost per mole being                 
                    
                        
                            β
                        
                        
                            
                                k
                            
                        
                    
                
            .
With respect to claim 7, Almstetter and Hendrickson teach that the total cost of the synthesis is a combination of the cost of the reactants and the and the cost of performing the reactions.                  
                    
                        
                            ∑
                            
                                i
                            
                        
                        
                            
                                
                                    S
                                
                                
                                    i
                                
                            
                        
                    
                
             is the total cost of the reactants.  αNrxn is mathematically equivalent to the total cost of the reactions.  Hence, the claimed equation is simply a mathematical expression of the teachings of Almstetter and Hendrickson, and not patentably distinct from their teachings.
With respect to claims 8–14, Almstetter and Hendrickson both teach implementing their respective systems using computer software.
An invention would have been obvious to one of ordinary skill in the art if some teaching in the prior art would have led that person to combine reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have followed the teachings of Deville — that chemical reactions are advantageously represented using bipartite graphs — and used a bipartite graph to represent chemical reactions in the system of Almstetter.  Said practitioner also would have followed the teachings of Fialkowski and Hendrickson, regarding how to calculate the cost of a synthetic procedure, and used these calculations to perform the cost calculation in the system of Almstetter.  Given that all of these references are directed to computational analysis and planning of chemical reactions, said practitioner would have readily predicted that the combination would successfully result in a system of identifying a cost-optimal synthesis of a product as claimed.  The inventions are therefore prima facie obvious.


Conclusion
No claim is allowable.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631